Case 6:20-cv-06110-RTD-MEF Document 22                  Filed 03/22/21 Page 1 of 2 PageID #: 70




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


 DADRAIN DANTWONE BANKS                                                                 PLAINTIFF


 v.                                   Civil No. 6:20-cv-06110


 LIEUTENANT JAMISON, et al.                                                         DEFENDANTS


                                              ORDER


        Now before the Court is the Report and Recommendation filed February 19, 2021, by the

 Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

 (ECF No. 21.) Judge Ford recommends Plaintiff’s denial of access to courts claim be dismissed

 without prejudice for failing to allege he suffered actual injury. Judge Ford also recommends that

 Plaintiff’s official and personal capacity claims against Deputies Killin and Blunkel for the use of

 excessive force remain with the Court for further review.

        No party has filed objections to the Report and Recommendation, and the time to object

 has passed.   See 28 U.S.C. § 636(b)(1).          Upon review, the Court adopts the Report and

 Recommendation in toto.



        Accordingly, it is hereby ORDERED that Plaintiff’s official and personal capacity claims

 against Deputies Killin and Blunkel for the use of excessive force against him on August 28 and

 29, 2020 shall remain with the Court for further consideration.

 //



                                               1
Case 6:20-cv-06110-RTD-MEF Document 22          Filed 03/22/21 Page 2 of 2 PageID #: 71




      IT IS FURTHER ORDERED that all other Defendants and claims are DISMISSED

 WITHOUT PREJUDICE.

      IT IS SO ORDERED this 22nd day of March 2021.



                                      /s/   Robert T. Dawson
                                      ROBERT T. DAWSON
                                      SENIOR U.S. DISTRICT JUDGE




                                      2
